Citation Nr: 1443712	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  11-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2014, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she experienced increased pain and deterioration of her right foot as a result of a "botched" July 2008 VA lapidus bunionectomy and negligent follow-up care.  Specifically, the Veteran reports that she experienced greater right foot pain than she experienced prior to the initial surgery.  The Veteran claims that the surgery planned was a "V-cut" surgery, but that the surgeon decided to shorten the bone and toe resulting in additional disability.  Although she admits right foot pain decreased upon corrective surgery in May 2009, she asserts that she currently suffers from arthritis and an increased arch in her foot due to the initial surgery, as well as knee pain due to the arch in her foot.

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  See 38 C.F.R. § 3.361 (2013).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  Id. Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the veteran.  Id. 

Prior to undergoing the bunionectomy, a July 2008 VA podiatry note indicates that the Veteran presented with a bilateral bunion deformity, right more painful than left, present for years, and progressing.  She complained of difficulty wearing shoes where the bump rubbed, and pain within the joint during exercise.  She had tried wearing wider shoes and various pads/cushions without full relief.

In July 2008, the Veteran underwent a right foot lapidus bunionectomy.  On post-operative examination, an x-ray showed "no evidence of fusion."  The examiner indicated concern the Veteran would have persistent pain given the x-ray position and the fixation were not optimal.  In October 2008, the Veteran reported mild pain and swelling.  She also reported that her foot appeared the same as before the procedure, and she still has a bunion.  On examination, significant 1st MPJ range of motion decreased in plantar flexion, and pain with range of motion was noted.  There was also lateral deviation of the hallux at the level of the MPJ.  In February 2009, the Veteran reported she was in more pain than before the surgery and that the cosmetic appearance of her right foot was no better than her left foot.  An April 2009 x-ray showed focal sclerosis at the proximal metadiaphysis of the second metatarsal probably reflecting a prior osteotomy or fracture, and persistent hallux valgus measuring 41 degrees.  In May 2009, the Veteran complained of a dull pain in the inside of her right foot where a scar was.  She was "a little frustrated due to what she calls a failure of the first surgery."  She stated the pain was worse in the right foot.  She reported that physical therapy, orthotics, new shoes and dyna split did not help.  

The Veteran underwent a revisional right foot bunionectomy, lapidus with bone graft, and Reverdin head osteotomy in May 2009.  The indication for procedure was a non-union from a previous lapidus bunionectomy.  In July 2009, the Veteran complained of right 1st metatarsal and cuniform pain, medial ankle pain, and 5th metatarsal pain, 2/10 at the time of examination, and 4/10 at its worst.  She reported her symptoms were aggravated by walking and she had difficulty squatting.  On physical examination, the Veteran ambulated with a reduced heel-toe gait and with a slight limp due to pain.  She showed decreased right ankle and foot range of motion, decreased strength and mobility, functional limitation, and pain.  In October 2009, the Veteran reported improved right foot pain.  She had been running on a treadmill without aggravation of symptoms.  Physical examination revealed great improvement in ankle and foot range of motion and strength.

The Veteran has not been afforded a VA examination with an opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claim folder, as to his claim for entitlement to compensation under the provisions of 38 U.S.C.A § 1151 for right foot disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of relevant treatment the Veteran may have received since December 2010.  Copies of such records which are available should be associated with the claims file.

2.  Then, obtain any additional clinical or hospital records associated with the Veteran's July 2008 lapidus bunionectomy at the Denver VAMC, including all consent forms, surgical reports, nurses' notes, and any other applicable records.   Efforts to obtain these records must continue until it is concluded that the information sought does not exist or that further attempts to obtain it would be futile.  See 38 C.F.R. § 3.159(c)(2).  In the event the RO/AMC is unable to obtain these records, the Veteran must be provided with oral or written notice of that fact, in accordance with 38 C.F.R. § 3.159(e).

3.  AFTER completion of the above, and after all outstanding treatment records have been associated with the claims file, the Veteran should be afforded a VA examination by a board-certified orthopedic surgeon (if available) to determine whether the Veteran incurred any additional right foot disability as a result of VA treatment.  The claims file, including a copy of this REMAND, as well as all records on Virtual VA and VBMS, must be made available to the examiner for review, and the examination report should reflect that such review was completed.

All tests deemed necessary should be conducted, including x-rays, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the surgery performed in October 2008 was the surgery the Veteran consented to and whether it was appropriate considering the Veteran's right foot disability at the time.  Is it at least as likely as not (a 50 percent or greater probability) that any additional disability to the Veteran's right foot, was caused by VA treatment, and if so what was the additional disability?

If a relationship between the claimed right foot disability and VA treatment is shown, the examiner must then provide an opinion as to whether it is as least as likely as not (a 50 percent or greater probability) that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or an event not reasonably foreseeable.

The examination report must include a complete rationale for all opinions expressed. If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are 

required, or the examiner does not have the needed knowledge or training).

4. Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

No action is required of the Veteran until she is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



